 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make available to the Board upon request payroll and Other records to facilitatethe checking of the amount of backpay due and the rights of employment.Since it has been found that the Respondent has committed certain unfair laborpractices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent occur in commercewithin themeaning of Sec-tion 2(6) and(7) of the Act.2.The Union is alabor organizationwithinthemeaning of Section 2(5) ofthe Act.3.By discriminating in regardto thetenure of employment of Beulah Brunelle,George Guerrin, CharlesHenderson,BerniceLyons,Nina Day, Marjorie Rice,BarbaraMiller, Carol Shippee, DorrisMalone,Lawrence Anderson,Eleanor Burke-witz,and William Smith,Respondent has engaged in and is engaging in unfair laborpracticeswithinthe meaning of Section8(a)(3) of the Act.4.By theforegoing conduct, andby threateningits employees with loss of em-ploymentif they joined the Union, by threatening that it wouldclose its plant inpreference to dealingwith the Unionand by insinuating to its employeesthat theirunion organizingactivities wereunder surveillance Respondenthas interfered with,restrained,and coerced its employeesin the exercise of their rightsguaranteed themby Section7 of the Act and therebyhas engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a) (1) of the Act.5.The aforesaidunfairlabor practicesaffect commercewithin themeaning ofSection2(6) and (7) of the Act.6.Respondentdid notviolate Section 8(a) (3) or(1) of the Act, by thedischargeof Gertrude Towne andLillian Bickfordwhoseunion membershipor activity,if any,was not established on therecordherein.[Recommendations omitted from publication.]New Orleans Furniture Manufacturing CompanyandLocalUnion 3031,United Brotherhood of Carpenters and Joinersof America,AFL-CIO.Cases Nos. 15-CA-1662, 15-CA-1659,and 15-CA-1709-1.October 4, 1960DECISION AND ORDEROn May 27, 1960, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and the Respondent andthe General Counsel filed briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The129 NLRB No. 30. NEW ORLEANS FURNITURE MANUFACTURING CO.245rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent New Orleans Furni-tureManufacturing Company, of Columbia, Mississippi, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees coercively concerning their unionmembership, sentiment and activities, engaging in surveillance ofunion activities and attempting to induce employees to engage in suchsurveillance, promising benefits to procure employees assistance indefeating the Union, and threatening to discharge employees who arefor the Union, threatening to close or move the plant because of theUnion, and threatening to decrease the workweek if the Union shouldcome in.(b)Discouraging membership in the Charging Union, by dis-charging employees, or discriminating in like or related manner inregard to hire or tenure of employment or any term or condition ofemployment, and to discourage membership in a labor organization.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the Charging Union, to bargaincollectively through representatives of their own choosing or to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Albert V. Kaufman, Prentis C. Kaufman, and L. E.Davis immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or otherrights and privileges, and make each of them whole for any loss ofpay each may have suffered by payment to him of a sum of moneyequal to that which he normally would have earned from the date ofdiscrimination against him to the date of the offer of reinstatement,less his net earnings during said period(Crossett Lumber Company,Inc., 8NLRB 440), said backpay to be computed on a quarterly basisin the manner established by the Board inF. W. Woohcorth Company,90 NLRB 289.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDsecurity payment records, timecards, personnel records and reports,and all records necessary to analyze the amounts of backpay due andthe rights of Albert V. Kaufman, Prentis C. Kaufman, and L. E.Davis under the terms of this order.(c)Post in its plant at Columbia, Mississippi, copies of the noticeattached hereto marked "Appendix A." 1 Copies of said notice, to befurnished by the Regional Director for the Fifteenth Region, shall,after being signed by Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered,defaced, or covered by other material.(d)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NoT discourage membership in Local Union 3031,United Brotherhood of Carpenters and Joiners of America,AFL-CIO or in any other labor organization of our employeesby discharging or refusing to reinstate employees because of theirunion membership and activities, nor will we discriminate in anyother manner in regard to hire or tenure of employment, or anyterm or condition of employment, to discourage membershp in alabor organization.WE WILL NOT interrogate employees coercively concerning theirunion membership, sentiments, and activities, engage in surveil-lance of union activities or attempt to induce employees to engagein such surveillance, promise benefits to procure employee assist-ance in defeating the Union, or threaten to discharge employeeswho are for the Union, threaten to close or move the plant be-cause of the Union, or threaten to decrease the workweek if theUnion should come in.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toform, join, or assist said Local Union 3031, United Brotherhood NEW ORLEANS FURNITURE MANUFACTURING CO.247of Carpenters and Joiners of America, AFL-CIO, to bargaincollectively through representatives of their own choosing or toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrain fromany or all such activities.WE WILL offer to Albert V. Kaufman, Prentis C. Kaufman, andL. E. Davis immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them wholefor any loss of pay they may have suffered as a result of our dis-crimination against them.All our employees are free to become, or refrain from becoming,members of the above Union, or any other labor organization.NEW ORLEANS FURNITURE MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must notbe altered, defaced, or covered by anyother material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat. 136), was heard in Columbia,Mississippi,on February15, 1960, pursuant to due notice and with all parties represented.The consolidatedcomplaints,issued on October 29, 1959, and January 27, 1960,respectively, andbased on charges duly filed and served,alleged in summary that Respondent engagedin unfair labor practices proscribed by Section 8(a) (1) and (3)of the Act (1) by aseries of specified acts of interference,restraint,and coercion from June 1959 throughJanuary 1960,and (2)by discriminatorily discharging and refusing to reinstate Pren-tisC. Kaufman,on September 11, 1959, Albert V. Kaufman on September 14, 1959,and L. E. Davis on December 31, 1959, because of their union membership andactivities.Respondent answered,denying all allegations of unfair labor practices.It admit-ted making the discharges but averred,as to Prentis C. Kaufman and L. E. Davis,that it had good and sufficient reasons for terminating them and that it reemployedAlbertV. Kaufman, on or about October 12, 1959.Uponthe entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE LABOR ORGANIZATION INVOLVEDI find on facts alleged in the complaint and admitted in the answers(i.e.,annualextrastate shipments of finished furniture valued in excess of $50,000),that Respond-ent is engaged in commerce within the meaning of the Act,and that the ChargingUnion is a labor organization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Introduction and issuesIn June 1959 the Union began an organizational campaign at Respondent's Co-lumbia plant,which employed approximately 400 employees.The General Counseloffered testimony by some dozen witnesses that from June 1959 through January1960 Respondent,through its admitted supervisors,Lorenzo Herberger,plant super- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDintendent, and Foremen Vernon (Bill) Bowles, Floyd (Jake)Moore, EdwardRochinski, and John White, engaged in a number of incidents of interference, re-straint, and coercion (i.e , interrogations, threats, promises of benefits, surveillance,etc.,) in violation of Section 8(a)(1). In a substantial number of those instancesRespondent's witnesses either admitted the conduct or made no denial of it, withRespondent contending mainly that the conduct was not coercive.As to the three discharges, the issues were whether they were made because ofunion membership or activities, as alleged in the complaint, or for cause, as Respond-ent contends.So far as the evidence goes, however, there was little conflict in thetestimony concerning the circumstances under which the discharges were made.Respondent also relies on the subsequent reinstatement of the Kaufmans 1 as affect-ing the need for a remedial order, but the General Counsel contends that neitherreinstatement was properly made.Though the evidence showed that Respondent's activities were interwoven into asingle pattern of conduct, the events will be summarized under the topical headingof the alleged unfair labor practices.B. Interference,restraint,and coercion1.InterrogationThe General Counsel's witnesses attributed to Respondent's supervisorsnumerousand repeated instances of interrogation concerning their union membership,senti-ments, andactivities, including meetings with union representatives and possession ofunioncards.Such conduct was attributed to Foreman Floyd Moore by Wilford L.Lambert, Dorvin Bufkin, John W. Bozeman, James R. Gore, and Clayton Roberts;to Foreman Vernon Bowles by Albert Kaufman, Lavelle Broom, AlbertD. Pierce,and Abraham McCoy; to Plant Superintendent Herberger by Albert Kaufman, AlbertPierce, and Webbie J. McKenzie; to Assistant Superintendent John White by Boze-man; and to Foreman Edward Rochinski by Prentis Kaufman.Herberger,White, Rochinski, and Moore made no denial of the interrogationswhich were attributed to them. Bowles similarly did not deny the specificinstancesof interrogation attributed to him; and though he denied generally questioning em-ployees about their union membership, he admitted he discussed with the employeestheir feelings about the Union.2. SurveillanceOn the night of September 5, Albert and Prentis Kaufman, brothers, met withW. J. Smith, the union representative, at the Deep South Motel (on the highway nearthe plant).The Kaufmans testified that they were questioned the next day (Albertby Bowles and Herberger; Prentis by Rochinski) concerning the visit and thepresence of their truck at the motel.There was no denial of that testimony.Rochin-ski testified that Herberger had told him about the Kaufman truck at the motel, andfor that reason he (Rochinski) asked Ray Hutchens, another employee, to find outif Prentis Kaufman was "messing with the Union."Herberger himself admitted hehad the motel under surveillance because of the union activities in the plant andbecause "we were trying to find out what was going on."Other evidence of surveillance and solicitation of employees to engagein surveil-lance was supplied by Bozeman's testimony that Moore questioned him as to whatemployees were for the Union and asked him to investigate to find out who was forit, and by L. E. Davis' testimony that Moore directed him to bring in to Moore unioncards which Davis had gotten at the gate the previous evening.Moore's testimonycontained no denial of the foregoing.Rochinski also admitted asking some of theemployees in his department to let him know if any of the other men signed unioncards and about contacts with union representatives.3.Promises of benefitBozeman testified,without denial, that after Moore's solicitation of him to ascer-tain and to report on the union sentiments of other employees,Moore promised topay his gas expense if he would come to Moore's home(18 miles away)for a talk.The purpose of the talk,as disclosed during the visit,was to get Bozeman's help inkeeping the Union out of the plant(see section 4,infra).AlbertPierce testified,without denial,that Herberger promised to pay his expensesto come to the plant for a talk on a Saturday.ThereHerberger pursued Pierce con-'Although Respondent'sbrief representsthat L. E. Davishas also been reinstated,Davis testified at the hearing that he had not been called back. NEW ORLEANS FURNITURE MANUFACTURING CO.249cerning his own union membership and his knowledge as to what other employeeshad obtained or signed union cards.4.ThreatsAs a result of information which Pierce gave Herberger in their Saturday conversa-tion lastmentioned,Herberger called Pierce,WebbieMcKenzie, and Turner(Turnidge) into his office on Monday. Pierce testified without denial that duringthe course of further conversations concerning their union membership and activities,Herberger stated the Company had made enough money that it could shut downthe plant for 3 years 2Bozeman testified, without denial, that in the visit at Moore's home (mentioned insection3, supra),John White, the assistant superintendent, was also present, andthatWhite endeavored to persuade him to go among the employees and keep themfrom signing cards, stating that if the Union came in, employees could not beswitched from one job to another in the event of a shortage of materials, but wouldhave to be sent home (thereby decreasing the workweek).Bozeman also testified that on the occasion when Moore had asked him to reporton employees who were for the Union (see section2, supra),Moore stated thatbe would have to fire anyone who was for the Union. Bozeman testified furtherthat later, having heard a rumor that he was to be discharged, he asked Moore aboutitand Moore replied he did not think so, but that, "they said they would if theyfound out enough evidence that you were with the union."Moore admitted talkingwith Bozeman about the Union but denied threatening to fire anyone who was for it.Kermit Broom testified that Moore told him he had information that Broomwas working for the Union, that he did not believe it, but thatif he had believed it,he would have discharged Broom.Moore also referred to another plant in the areawhich was moving out because of the union.Moore did not deny Brown's testimony,though he denied generally having threatened anyone.Davis testified that Moore once remarked to him, "You know what will happen ifyou mess with the union," pointing toward the office.More denied that testimonyand denied threatening Davis.Abraham McCoy testified to at least three occasions when Bowles warned himabout "fooling around" with union representatives, stating that McCoy was gettingBowles "all messed up."On the final occasion, just before the hearing, Bowlesrepeated the warning, and added that he was trying to hold a job for McCoy (andother employees), but that they were "about to get me (Bowles) all messed up."Bowles did not deny McCoy's testimony, though he denied generally making anypromises or threatening anyone.Concluding FindingsI fully credit the cumulative testimony of the General Counsel's witnesses, par-ticularly since the bulk of it was either admitted or not denied, and I find that thevarious conversations occurred substantially as they testified.I therefore conclude and find that by its interrogation of employees concerningtheir union membership, sentiments, and activities, by its surveillance of unionactivitiesand its attempts to induce employees to engage in surveillance, by itspromises of benefit to procure employees assistance in defeating the Union, and byits threats of discharge, express and implied, of employees who were for the Union,its implied threats to close or move the plant because of the Union, and its threat todecrease the workweek if the Union came in, Respondent interfered with, restrained,and coerced employees in the exercise of their rights as guaranteed by Section 7 ofthe Act.C.DiscriminationThe evidence summarized under section B,supra,is relevant, of course, to theissues surrounding the discharges, particularly the threats to discharge employeeswho were for the Union and, in the case of the Kaufmans, the admitted surveillanceof the Deep South Motel and the repeated interrogations of Kaufmans concerningtheir visit and the presence of the Kaufman truck at the motel.We consider brieflyother evidence relating to the individual dischargees, much of which, like that underthe preceding section, is not in substantial conflict.2In the context and setting in which the statement was made, it was plainly calculatedto restrain the employees in their right to join or assist the Union in the organizationalcampaign. 250DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Albert V.KaufmanFollowing repeated interrogations by Bowles and Herberger concerning the pres-ence of his truck at the motel and Kaufman's denials that he himself was present,Herberger finally told Kaufman to go back to his job and that there was "a littleraise coming up."However,when Kaufman endeavored to punch in on Mondaymorning(September 14), he found his timecard missing from the rack,and Bowles(his foreman) affirmed that "they" had pulled it.When Kaufman later askedHerberger the reason for the discharge,Herberger told him it was"for messing withthe Union."Herberger, called adversely by the General Counsel, testified that he laid Kaufmanoff because he did not like Kaufman's "mental attitude or his appearance.The wayhe conducted himself," though he admitted he never warned Kaufman about thosematters.Herberger explained that by mental attitude he meant Kaufman's attitudetoward the Union, his union activity, and the fact that Kaufman was talking to peoplein the plant, "trying to talk them into signing union cards"; and by appearance, hecould have meant Kaufman's union activities and his talking to people around theplant, which he surmised was about the Union because Kaufman had been talkingwith the union representative.Indeed,Herberger admitted that in dischargingKaufman, he told Kaufman it was because of his attitudeand his union activities.Kaufman was called back and reinstated to his former job on October 12.How-ever, he was paid only $1 an hour as against the $1.05 he earned before his discharge,despite a complaint to Bowles.Bowles admitted that Kaufman asked him for helpin getting back his 5 cents in pay, but testified that the matter slipped his mind .32.Prentis C. KaufmanPrentis Kaufman had been employed in the shipping department for some 2 yearsunder Edward Rochinski, but had formerly worked under Floyd Moore in the milldepartment.Kaufman testified that on September 11, the day following Rochinski'sfinal interrogation concerning the motel incident,Rochinski discharged him, assigningas the reason a reduction in production.When Kaufman asked if it was because ofthe Union, Rochinski replied, "Well, more or less."Herberger testified that the discharge was made in a reduction of force due to theslowing up of orders, that he told Rochinski to lay off someone, and that Rochinskimade the selection.Though Rochinski testified that he selected Kaufman becausehe was not of proper stature to handle some of the furniture, he admitted thatKaufman was a good worker and that he had never criticized Kaufman about hiswork.4That Kaufman's union activity was the basis of his selection for discharge, not hisalleged shortcomings as a workman, was fully confirmed by Rochinski's furthertestimony in which he admitted that a further reason for the discharge were therumors he heard of Kaufman's union activities, and that he considered that to indicatethatKaufman was not satisfied with his job.Rochinski explained further thatbecause of Kaufman's known affiliation with the Union and his possession of cards,he felt Kaufman might do a lot of talking while at work, and on that basis he wouldbe the man to discharge.Rochinski testified finally that Herberger and Baird (the vice president) hadmentioned Kaufman's connection with the Union in talking about the choice of aman for layoff but had said the decision was his own to make. As to whether thatwas a hint for him to choose Kaufman, he answered, "Yes and no. I don't knowhow to answer that. I'd already formed an opinion before I talked to [them] rela-tive to that subject."That opinion, he explained, was that Kaufman was in someway affiliated with the Union, and that made it easier for him to select Kaufman asthe man for discharge. The cross-examination continued:Q.You would discharge a man for affiliation with a union, isn't that correct?A. I wouldas long asthe companysaid so.Q. And that's why youdischarged Kaufman, sir?A. Yes, sir.8 Though Herberger testified that Kaufman was reinstated at his old rate of $1.05,Respondent produced no record to refute the Kaufman-Bowles testimony6Indeed, Rochinski did not deny Kaufman's testimony that after Kaufman received anoffer of reinstatement to a different job in November,he assured Kaufman there wasnothing wrong with his work in the shipping department,that he needed Kaufman back,wanted him back, and had tried to get him back. NEW ORLEANS FURNITURE MANUFACTURING CO.251On November 10 Herberger wrote Kaufman as follows:There is a vacancy in the mill open for you if you desire it.The vacancyis one that a short man like yourself can handle and does not require the heightwhich stackers in the shipping department should have.Furthermore, thespot I have in mind for you is one that will be free from the dust which causedyou to transfer to the shipping department.If you are interested, please see me at your earliest convenience.The wagerate will be the same as previously paid.Relevant to the question whether that was a bona fide offer of substantiallyequivalent employment was Kaufman's conversation with Rochinski, mentioned infootnote4, supra.In any event, Kaufman testified that he accepted the offer withoutprotest and without telling Herberger of his talk with Rochinski or of any preferencefor his old job in the shipping department.Kaufman went to work on November 16, and was put on various jobs from thenuntilDecember 31, during which time Moore assured him his work was all right.On December 31, Moore told him he was discharged because his work was notsatisfactory.Though Kaufman testified that his work on the new jobs was not harder than thatin the shipping department, he did object to the dust on some of them, though hemade no complaint on that score.He also spoke to Moore about overtime on thenew job, but did not object on that score either because, "We agreed, I didn't grumbleabout that."3.L. E. DavisDavis was employed in the finishing mill under Floyd Moore.Davis testifiedto an occasion when Moore warned him about "mess[ing] with the Union" (sectionB, 4, supra),and to another occasion when Moore ordered him to bring in the unioncards which Davis had gotten at the gate (sectionB, 2, supra).Davis was discharged on December 31, shortly after Davis had solicited EllisBroom to sign a union card.Davis was repairing Broom's machine at the time andBroom was standing by, waiting.Davis testified that Moore stated he was dis-charging him because Davis was "messing with the Union."Moore's testimonycontained no mention of Davis' discharge and no denial of Davis' testimonyconcerning it.Herberger testified that he ordered Davis' discharge after a report from Moore anda statement from Broom that Davis had asked him to sign a union card duringworking hours, and that that was the only reason for the discharge.Herbergeradmitted, however, that Respondent had no published rules concerning employeeconduct in the plant (except concerning smoking and early punching in), noneregarding solicitations, as for charities, etc., and no rule against talking on the job.He admitted that employees and foremen have (when given approval) solicited oncompany time for charity and for United Fund donations. Indeed, Herbergeradmitted that during the Christmas season employees collected money for gifts totheir supervisors without getting permission so far as he knew.Concluding FindingsThe entire evidence plainly established that the three discharges were made be-cause of the union activities of the employees involved. Since the testimony of theemployees that they were so informed was admitted or fully confirmed by Re-spondent's supervisors, no detailed analysis of the evidence or probing for motive isnecessary.In the case of the Kaufmans, Respondent's evidence not only failed to substanti-ate the alleged "cause" in each case, but it served only to confirm the GeneralCounsel's case.InDavis' case, his solicitation of a fellow employee constitutedprotected concerted activity despite the fact it occurred during work time, since theevidence failed to establish that Respondent in fact had any bona fide rule forbiddingsolicitation of any kind.Or assumingarguendothe existence of such a rule, Her-berger's testimony showed that it was enforced discriminatorily to restrain unionactivity."M" System, Inc., etc.,123 NLRB 1281.It is therefore concluded and found on the entire evidence that by dischargingPrentis Kaufman on September 11, Albert Kaufman on September 14, and L. E.Davis on December 31, 1959, Respondent engaged in discrimination to discouragemembership in the Union.The subsequent reinstatements of the Kaufmans do not avail Respondent eitheras a matter of defense or as avoiding the necessity of a remedial order.Even were 252DECISIONS OF NATIONALLABOR RELATIONS BOARDitassumed the reinstatements were properly made,an unfair labor practice wascommitted by each of the discharges and backpay would be due to the dates of thereinstatements.However,the evidence established that neither reinstatement waslegally sufficient.AlbertKaufman was shorted 5 cents an hour,and Prentis Kauf-man was not offered his former job in the shipping department despite the factthat Rochinski desired his return.Indeed, Kaufman's undenied testimony concern-ing Rochinslu's statements showed Herberger's letter to be only a self-serving decla-ration in attempted support of the alleged ground for Kaufman'sdischarge, not abona fide offer of reinstatement to his former position.Kaufman's failure to com-plain or to reject the offer did not absolve Respondent of its duty to offer him rein-statement to the position from which it unlawfully discharged him.III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist thereform and that it take certain affirmativeaction of the type conventionally ordered in such cases, as provided under recom-mendations below, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.For reasonswhich are stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases therecited, I shall recommend a broad cease and desist order.Upon the basis of the above findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Charging Union is a labor organization within the meaning of Section2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of section 8(a) (1) of the Act.3.By discharging Prentis C. Kaufman on September 11, 1959, Albert V. Kauf-man on September 14, 1959, and L. E. Davis on December 31, 1959, Respondentengaged in discrimination to discourage membership in the Charging Union, therebyengaging in unfair labor practices proscribed by Section 8(a) (3) and (1) of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]F. J. Burns Draying,Inc.andGeorge FabianTeamsters, Chauffeurs,Warehousemen and Helpers of America,InternationalBrotherhood of Teamsters and Auto TruckDrivers, Local 85andGeorge Fabian.Cases Nos. 20-CA-1797and 20-CB-748.October 4, 1960DECISION AND ORDERUpon charges duly filed by George Fabian, the General Counsel ofthe National Labor Relations Board, by the Regional Director forthe Twentieth Region, issued a consolidated complaint dated March25, 1960, against F. J. Burns Draying, Inc. (herein called the Re-spondent Company), and Teamsters, Chauffeurs, Warehousemen andHelpers of America, International Brotherhood of Teamsters andAuto Truck Drivers, Local 85 (herein called the Respondent Union),129 NLRB No. 26.